DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a continuation of application 15/643,934 (now 10,821,061) filed on 7 July 2017. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 63/359,790 filed 8 July 2016.

Status of the Claims
Claims 1-18 are pending.
Claims 1-18 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lipic et al. (US 2013/0280174) in view of Braksmayer et al. (US 2009/0220443) in view of Cohen et al. (US 2013/0344012).
	The Applicant claims, in claim 1, a composition comprising a device, said device comprising a composition comprising a metathesized unsaturated polyol ester (0.1-60%) having a free hydrocarbon content of 0.1-5% and having at least one of the following properties: (i) weight average molecular weight from 5,000-50,000 Da, (ii) an iodine value of from 30-200, or (iii) an oligomer index from greater than 0 to 1. It is noted that “free hydrocarbon content” appears to be a measure of a property invented by the Applicant as described in the specification on pages 52-53. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. Claims 2-4 narrow the ranges of properties (i)-(iii). Claim 5 requires the polyol ester to be metathesized at least once. Claims 6-7 provides a list of agents from which the polyol ester is derived including soybean oil. In claims 8-10, the composition further comprises a water soluble polymer such as polyethylene oxide with a molecular weight of between 300,000-3,000,000. Claim 12 requires the composition to comprise a thickening agent (0.1-5%) and water (at least 30%). Claims 16-17 describe narrowed ranges of the device of claim 1 and claim 17 is a product-by-process limitation. 
	Lipic teaches a personal care composition comprising oligomers derived from metathesis of unsaturated polyol esters (abstract). The polyol ester can be present in from about 0.01 to about 5% and the composition can further comprise water (60-93%) [0005]. Regarding the polyol ester, the source of the unsaturated polyol ester can be soybean oil [0019] such as DOW CORNING 3050 [0025]. Lipic references US2009/0220443 for exemplary metathesized unsaturated polyol esters [0014]. To be sure, the instant specification references the same source for exemplary metathesized unsaturated polyol esters (See specification pg 13, lns 1-4). The composition of Lipic can also comprise a lubricant in 0.005-3% such as polyethylene oxide with a molecular weight of from about 0.5 to about 5 million Daltons however, in general, the lubricant can be any other copolymer [0038]. As for a carrier, the composition can comprise water from 50-99.99% [0047]. In addition, the composition of Lipic can comprise thickening agents (0.05-10%) such as polyacrylamide polymers [0056]. The composition of Lipic is useful for hair removal preparations [0059] including in razors [0061]. In a specific example, Lipic teaches a composition comprising metathesized soybean oil (4.85%), PEG-90M (lubricating agent; 0.08%), sorbitol (a thickening agent; 0.97%), and water (~70%) (Table 1). The composition of Lipic can be used in a dispenser or with a razor, which can be interpreted as a device [0059, 0061].
	Lipic does not teach the physical properties of the metathesized unsaturated soybean oil. 
	Braksmayer teaches that their hydrogenated metathesized polyol ester has an iodine value of about 100 or less [0053]. In addition, said ester is prepared and purified 
	Cohen teaches that metathesized soybean oil (MSBO) has a weight average molecular weight of 6,946 [0086].
It would have been prima facie obvious to prepare the composition of Lipic, useful for hair removal preparation, wherein the composition comprises metathesized soybean oil (4.85%), PEG-90M (lubricating agent; 0.08%), sorbitol (a thickening agent; 0.97%), and water (~70%). Lipic points to Braksmayer for a method of making metathesized polyol ester and Braksmayer teaches that said esters have an iodine value of about 100 or less, which falls within the required levels in the claims. In addition, Cohen teaches the weight average molecular weight of MSBO which also addresses the instant claims. Regarding the oligomer index and the free hydrocarbon index, these properties are considered inherent in the composition of metathesized soybean oil as prepared using the method of Braksmayer. Both the Applicant and Lipic In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. Moreover, the metathesized polyol ester of Braksmayer is made using a stripping technique used to remove linear and cyclic hydrocarbons. The instant specification points to Braksmayer for exemplary ways to make metathesized polyol ester as does Lipic, therefore it can be reasonably interpreted that the technique used by the skilled artisan would result in the same FHC as required by the instant claims. Furthermore, it would have been obvious to adjust the amount of polyol ester to 10%, which is “about 5%” and further adjustable due to the ability to the large range of the aqueous carrier to address instant claims 16-17. The resulting composition-comprising device addresses instant claims 1-10, 12, and 16-18.

Claims 1-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lipic et al. (US 2013/0280174) in view of Braksmayer et al. (US 2009/0220443) in view of Cohen et al. (US 2013/0344012) in view of Stephens et al. (US 2014/0323374).
	See above for a description of claims 1-10, 12, and 16-18. Claim 11 requires the composition to further comprise a lubricating agent of a copolymer of polyethylene oxide and polypropylene oxide (0.1-8%).
	Lipic, Braksmayer, and Cohen, as applied supra, are herein applied in their entirety for their teachings of a device comprising a composition comprising a metathesized unsaturated polyol ester.
Lipic also does not teach further comprising a lubricating material of a copolymer of polyethylene oxide and polypropylene oxide.
Stephens teaches a shaving aid comprising a lubricating material wherein at least one portion of the lubricating properties are due to the presence of a copolymer of polyethylene oxide and polypropylene oxide (Abstract) [0012].
It would have been prima facie obvious to prepare the composition of Lipic, Braksmayer, and Cohen and to substitute a copolymer of polyethylene oxide and polypropylene oxide as the lubricating agent. This would have been obvious since Lipic teaches using a lubricant that can be a copolymer. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The resulting composition renders obvious instant claims 1-12 and 16-18.

Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lipic et al. (US 2013/0280174) in view of Braksmayer et al. (US 2009/0220443) in view of Cohen et al. (US 2013/0344012) in view of Royle et al. (US 2011/0219621).
	See above for a description of claims 1-10, 12, and 16-18. Claims 13-15 provide limitations relating to the structure of the device.
	Lipic, Braksmayer, and Cohen, as applied supra, are herein applied in their entirety for their teachings of a device comprising a composition comprising a metathesized unsaturated polyol ester.
Lipic also does not teach the attributes of the device.
	Royle teaches a hair removal device, such as a razor, which comprises a handle comprising a cavity for housing a fluid and an actuator adapted to displace the fluid from the cavity to a fluid dispensing member [0004]. The fluid dispensing member comprises an elongated region forming at least one dispensing orifice and a one-way valve [0004].
	It would have been prima facie obvious to prepare the composition of Lipic, useful for hair removal preparations, and include it in the hair removal device of Royle since Lipic teaches suitably using their composition with a device such as a razor. The above prior art accordingly renders obvious instant claims 1-10 and 12-18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-21 of copending Application No. 15/632,662 in view of Royle et al. (US 2011/0219621). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘662 claims require all the limitations of the instant claims except for the hair removal device. The ‘662 claims are nearly identical to the instant claims and are towards a lubricating composition for use on a hair removal device comprising a metathesized unsaturated polyol ester (1-99%) that has a FHC of 0.1-3% and one or more of the following properties: i) weight average molecular weight of about 5,000-50,000 Da, ii) an oligomer index of 0-1, and iii) an iodine value of from about 30-200. The dependent claims of ‘662 narrow the ranges of i-iii), above, further include a limitation about the free hydrocarbon content, and provide species for the polyol ester however these ranges still fall within those claimed by the instant claims. Royle teaches a hair removal device (aka hair care), such as a razor, which comprises a handle comprising a cavity for housing a fluid and an actuator adapted to displace the fluid from the cavity to a fluid dispensing member [0004]. The fluid dispensing member comprises an elongated region forming at least one dispensing orifice and a one-way valve [0004]. It prima facie obvious to prepare the hair removal composition of ‘662 and include it in the hair removal device of Royle.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,285,928. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘928 claims require all the limitations of the instant claims except are towards a wet wipe comprising the claimed composition. The ‘928 comprise a composition comprising a metathesized unsaturated polyol ester (about 0.1% to about 4%) that has one of the following properties: i) weight average molecular weight of about 5,000-50,000 Da, ii) an oligomer index of 0-1, iii) an iodine value of from about 30-200 and iv) a FHC of from 0-5%. It would have been obvious to increase the amount of polyol ester to 10% which can be interpreted as “about 4%.” The wet wipe can be considered a “device” thus the ‘928 claims read on the instant claims. The dependent claims of ‘928 narrow the ranges of i-iii), above, however these ranges still fall within those claimed by the instant claims. 

Claims 1-9, 12, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,640,735. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘682 claims require all the limitations of the instant claims except are towards an article comprising the claimed composition and an active agent. The ‘682 claims are towards an article comprising a composition comprising a metathesized unsaturated polyol ester that has the following properties: i) weight average molecular weight of about 5,000-50,000 Da, ii) an oligomer index of 0-1, iii) an iodine value of from about 30-200, and iv) a FHC of 0-5%. The article can be 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,821,061. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘061 claims require all the limitations of the instant claims including the same physical properties of the polyol ester. The ‘061 claims are towards a device comprising a composition comprising a metathesized unsaturated polyol ester that has the following properties: i) weight average molecular weight of from 5,000-50,000 Da, ii) a free hydrocarbon content of from 0.5-4%, and iii) an iodine value of from about 30-200. The ester can have an oligomer index of from 0.001-1. The dependent claims of ‘061 mirror the claims of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613